Mr. Justice Waggoner delivered the opinion of the court. The declaration, filed in this case, consists of the common counts and a special count upon two promissory notes given by appellant to appellee, who at the time of the- execution and delivery of such notes was his wife. Appellant filed a bill for divorce in the district court of Lyon county, Minnesota, to which an answer was filed denying all the charges therein contained in regard to any cause existing for a divorce; alleging that appellant was indebted to app ellee for large sums of money paid out by her for him; for money loaned him and for the payment of which appellee held his notes; and for money belonging to appellee converted by appellant to Ms own use. In such answer appellee asked that an accounting, between her husband and herself, be had and that all claims of appellee be fully determined, adjusted and settled. Appellant replied to the answer, derned being indebted in any way to Ms wife, and alleged that all the claims set forth in her answer were barred by the statute of limitations. A decree was entered in the divorce suit finding that all the allegations in appellant’s reply were true; that all the allegations of appellee’s answer' relating to indebtedness were untrue; that the court had jurisdiction of the subject-matter of the action' and of the parties thereto; that appellant was entitled to judgment against appellee dissolving the marriage relation, granting a divorce, and that appellee was not entitled to any relief in that action. To the declaration appellant filed a plea of general issue and a further plea alleging appellee ought not to maintain her action because she had heretofore impleaded him in the district court of Lyon county, Minnesota, in an action for divorce “for the nonperformance of the identical promises averred and mentioned in the said declaration filed herein,” and after-wards by the consideration and judgment of said district court it was adjudged that the marriage relation between the plaintiff and defendant in said action be dissolved, and that appellee was not entitled to any relief in said action; that such decree was in full force and effect, not vacated, annulled or reversed, and concluding with a verification. Appellee filed a replication to this plea alleging “it is not true that the matters involved in this case were adjudged by the court of Minnesota in any such manner as to constitute a bar or estoppel in tMs case,” concluding to the country. Issue was joined on this plea. Evidence was heard on behalf of appellee, after which, as part of Ms case, appellant offered in evidence a certified copy of the decree of such district court, properly authenticated under the provisions of an act of Congress, and on the objections of appellee interposed to its ádmission in evidence, (1) that it was immaterial because it did not show an adjudication of any matter in issue in this case, and (2) that there was no proof of the law of Minnesota as to whether a court in a divorce case had jurisdiction of a matter of that kind, the record was not admitted. Judgment was rendered, in the circuit court, in favor of appellee for $2,000, and the only error argued is the refusal of the court to admit the record of the decree of the district court in evidence. No demurrer was interposed to the plea, but appellee having filed a replication to it thereby admitted that the plea was good in law, and raised an issue on the facts alleged in it. Garden City Sand Co. v. Christley, 289 Ill. 617, 622; Perry v. U. S. School Furniture Co., 135 Ill. App. 1. The decree of the district court of Lyon county, Minnesota, as it appears from the transcript offered in evidence is as follows: “It is ordered, adjudged and decreed, that the marriage relation and contract of plaintiff and defendant in this action, be and the same is hereby dissolved and the plaintiff and defendant be, and they are hereby, divorced from the bonds of matrimony, and that the defendant is not entitled to any relief in this action.” So much of the decree as dissolved the contract of marriage and granted a divorce can, of course, have no possible bearing on the present case. The remaining portion “that the defendant is not entitled to any relief in this action” obviously does not amount to an adjudication, by the court, of the claims made by appellee in her declaration in this case. On the contrary it is a refusal by the district court of Lyon county, Minnesota, to take jurisdiction of the subject-matter involved in the present ease. A good reason for the refusal of the Minnesota court to take jurisdiction is apparent from the fact that the three thousand dollar note now sued on was not due until after the death of the father of appellant, who, the record shows, died in January, 1917. The Minnesota decree was entered December 4,1906, and the note was therefore not due at the time of the entry of the decree. Further, in Illinois, a court in a divorce proceedings would not have jurisdiction of the matters set up in appellee’s declaration. It is probable that the same is true as to the law in Minnesota. In the absence of proof-, the presumption is that the law of a sister State is the same as that of Illinois. Nehring v. Nehring, 164 Ill. App. 527, 530. But, whatever the reason, it is plainly evident that the decree of the Minnesota court did not adjudicate the present claim made by appellee in this case. The trial court was right in refusing to admit the transcript of the record of the decree of the Minnesota court in evidence, for the reason that it was wholly immaterial and irrelevant, as it did not show an adjudication of the matters set up in appellee’s declaration and did not prove or tend to prove the appellant’s plea. The judgment of the circuit court was right and is affirmed. Judgment affirmed.